I114th CONGRESS2d SessionH. R. 6078IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Aguilar introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs efficiently furnishes certain records in the custody of the Department of Veterans Affairs. 
1.Short titleThis Act may be cited as the VA Accountability for Location of Records Act or the VALOR Act. 2.Improvements to the furnishing of records in the custody of the Department of Veterans Affairs Section 5702 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Secretary shall furnish each record described in paragraph (3) by not later than 14 days after the date on which the Secretary receives the request for such record. (2)If the Secretary is unable to furnish a record during the 14-day period required by paragraph (1), the Secretary shall inform the person requesting the record, by not later than 10 days after the beginning of such period, of— 
(A)the reason for the delay; and (B)the estimated date on which the Secretary will furnish the record. 
(3)The records described in this paragraph are any of the following: (A)A record requested in an application made under subsection (a). 
(B)A record not covered under subparagraph (A) that— (i)relates to the military service or medical records of a veteran; and 
(ii)the Secretary is otherwise authorized to furnish to the person requesting the record. .  